Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is responsive to the amendment filed on 01/29/2021:
Claims 1-20 have been examined.
Claims 1, 8 and 15 have been amended by Applicant.
Claims 1, 8-9 and 13-15 have been further amended by Examiner.
Claims 1-20 have been allowed.


EXAMINER'S AMENDMENT
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. Authorization for this examiner's amendment was given by Joel D. Bradley (Reg. No.: 77,242) in a telephone interviews on 02/08/2021, 02/18/2021 and in the electronic communication from 02/11/2021 and from 02/19/2021. The application has been amended as follows: 
In the claims: 
1. (Currently Amended) A method comprising: 
determining, by a first computer, a first charge level in at least one battery of a hybrid‐electric vehicle; 
identifying, by the first computer, a location of a first ‐electric vehicle is restricted within the emissions-free zone; 
and while the hybrid‐electric vehicle is inside the emissions‐free zone, that the hybrid‐electric vehicle is unable to travel the first charging station within the emissions‐free zone using the battery; and 
generating, by the first computer and based on the determination that the hybrid‐electric vehicle is unable to travel the first charging station within the emissions‐free zone using the battery, a travel route of the hybrid‐electric vehicle, the travel route navigating the hybrid‐electric vehicle to a second charging station located outside of the emissions‐free zone 

8. (Currently Amended) A method comprising: 
determining a delivery ‐electric vehicle, a location of a first charging station inside an emissions‐free zone ‐electric vehicle is restricted within the emissions‐free zone; 
determining a charge level of a battery of the hybrid‐electric vehicle; 
determining, based on the charge level of the hybrid‐electric vehicle and the delivery ‐electric vehicle is unable to travel the first charging station within the emissions‐free zone using the battery; 
modifying, based on the determination that the hybrid‐electric vehicle is unable to travel ‐free zone using the battery, the delivery a second delivery route to route the hybrid‐electric vehicle outside of the emissions‐free zone 
determining a second charge level in at least one battery of a second hybrid‐electric vehicle; and 
determining, based on the second charge level, a third delivery route for the second hybrid‐electric vehicle, the third delivery route being the same as the first delivery route.



13. (Currently Amended) The method of claim 11, wherein identifying the location of the at least one charging station inside the emissions-free zone is carried out at least in further part based on the charge level in the battery 

14. (Currently Amended) The method of claim 8, further comprising: 
determining

15. (Currently Amended) A travel route generation system comprising: 
at least one memory that stores computer-executable instructions; and 
at least one processor configured to access the at least one memory and execute the computer-executable instructions to at least: 
determine a delivery 
determine a charge level of a battery of the hybrid-electric vehicle; 
determine, based on the charge level of the battery of the hybrid-electric vehicle and the delivery the first charging station within the emissions-free zone using the battery; 
modify, based on the determination that the hybrid-electric vehicle is unable to travel the first charging station within the emissions-free zone using the battery, the delivery a second delivery route to route the hybrid-electric vehicle outside of the emissions-free zone ;
determine a second charge level in at least one battery of a second hybrid-electric vehicle; and 
determine , based on the second charge level, a third delivery route for the second hybrid-electric vehicle, the third delivery route being the same as the delivery route.


Response to Amendment
Claim Rejections - 35 USC § 112
1.	Applicant’s amendments and arguments have overcome the 112(b) or 112 2nd paragraph rejections to claims 1-20 from the previous Office Action.



ALLOWABLE SUBJECT MATTER
The following is an examiner’s statement of reasons for allowance: 
In performing initial search, the examiner was able to find the closest prior art of record, which is McCool (Pub. No.: US 2014/0021908A1) taken either individually or in combination with other prior art of Kristinsson (Pub. No.: US 2012/0290149A1), who describe a wireless charging system and methodology including a charging station, an application, and a server configured and operating to facilitate wireless vehicle charging; the charging station that includes a charging unit for transferring power, a control unit, and a communication unit; the application accessible through a mobile device and capable of communicating with the charging station; the server capable of communicating with the charging station and the mobile device; and a computer implemented method that includes: examining a travel route to determine the presence of emission control zones along the route; determining how much power will be required to operate a vehicle along the portions of the route within the emission control zones; preserving the determined amount of power required to operate the vehicle along the portions of the route within the 

In performing additional search in response to amended claims, the examiner was able to find the closest prior art of record, which is Calkins (US Pat. No.: 8880333B2) taken either individually or in combination with other prior art of Baverstock (Pub. No.: US 2016/0332623A1), Dunlap (US Pat. No.: 10000129B2), Yu (US Pat. No.: 9994120B2), Yu (US Pat. No.: 9469289B2), Tseng (US Pat. No.: 9377314B2), Cha (Pub. No.: US 2019/0390970A1), Park (Pub. No.: US 2019/0126907A1) and Przybylski (Pub. No.: US 2015/0151648A1), who describe a method and system for calculating a green route using an effective slope is disclosed; a route calculation application that calculates one or more routes from an origin to a destination; for each of the routes, the route calculation application that calculates an associated fuel consumption value; the fuel consumption value based on effective slope for segments in the route; the effective slope as a value that is based on the impact slope has on the fuel consumption of a vehicle traveling on the segment.

In regards to claims 1-20, McCool (Pub. No.: US 2014/0021908A1) and Calkins (US Pat. No.: 8880333B2) taken either individually or in combination with other prior art of record fail to teach or render obvious the following feature(s) / limitation(s): 
identifying, by the first computer, a location of a first charging station inside an emissions-free zone, wherein use of an internal combustion engine of the hybrid‐electric vehicle is restricted within the emissions-free zone;
determining, based on the first charge level and while the hybrid‐electric vehicle is inside the emissions‐free zone, that the hybrid‐electric vehicle is unable to travel to the first charging station within the emissions‐free zone using the battery; and
generating, by the first computer and based on the determination that the hybrid‐electric vehicle is unable to travel to the first charging station within the emissions‐free zone using the battery, a travel route of the hybrid‐electric vehicle, the travel route navigating the hybrid‐electric vehicle to a second charging station located outside of the emissions‐free zone; 
‐electric vehicle and the delivery route of the hybrid electric vehicle, that the hybrid‐electric vehicle is unable to travel to the first charging station within the emissions‐free zone using the battery; 
modifying, based on the determination that the hybrid‐electric vehicle is unable to travel to the first charging station within the emissions‐free zone using the battery, the delivery route to a second delivery route to route the hybrid‐electric vehicle outside of the emissions‐free zone; 
determining a second charge level in at least one battery of a second hybrid‐electric vehicle; 
determining, based on the second charge level, a third delivery route for the second hybrid‐electric vehicle, the third delivery route being the same as the first delivery route;
determining, based on the battery level of the hybrid-electric vehicle and the travel route of the hybrid electric vehicle, that the hybrid-electric vehicle is unable to travel from an entry point of the emissions-free zone to a charging station within the emissions-free zone using the battery;  
modifying, based on the determination that the hybrid-electric vehicle is unable to travel from the entry point of the emissions-free zone to the charging station within the emissions-free zone using the battery, the travel route to route the hybrid-electric vehicle to a charging station before the hybrid-electric vehicle enters the emissions-free zone; 
determine, based on the charge level of the battery of the hybrid-electric vehicle and the delivery route of the hybrid electric vehicle, that the hybrid-electric vehicle is unable to travel to the first charging station within the emissions-free zone using the battery;  
modify, based on the determination that the hybrid-electric vehicle is unable to travel to the first charging station within the emissions-free zone using the battery, the delivery route to a second delivery route to route the hybrid-electric vehicle outside of the emissions-free zone ;
determine a second charge level in at least one battery of a second hybrid-electric vehicle; and 
determine, based on the second charge level, a third delivery route for the second hybrid-electric vehicle, the third delivery route being the same as the delivery route.




Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 


CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YURI KAN whose telephone number is (571) 270-3978.  The examiner can normally be reached on Monday - Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Jelani Smith can be reached on (571) 270-3969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. 
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	

/YURI KAN, P.E./Primary Examiner, Art Unit 3662